Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Applicants’ amendment
Applicants’ amendment filed 12/27/2021 has been received and entered.  Claims 1, 41, 43, 44, 46, 50-57 have been amended, and claims 2-40, 45, 47-49 have been cancelled previously.
Claims 1, 41-44, 46, 50-57 are currently pending.

Election/Restrictions
Applicant’s election of group 1, in the reply filed on 8/17/2018 was acknowledged, and because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  Applicants later confirmed the election was without traverse.
With respect to prosecution and the groups set forth in the restriction requirement, elected invention set forth in claims Group 1 were drawn to a method for providing a plurality of capture primers, and through amendment the preamble and additional steps have been set forth and the claims are now directed to a method of detecting and distinguishing different viruses, bacteria or fungi.  With the amendment, it was determined that the claims were more consistent with Group 5 for a method of multiplexing and detection of HPV virus strains (see claims of 4/30/2014 and restriction mailed 12/17/2015), in review of the prosecution and amendments which maintain limitations previously examined for the design of primers, it did not appear to be an undue burden to examine the claims as directed to a different invention previously restricted and not elected.  Accordingly, the prior restriction requirement of record was withdrawn.
Claims 1, 41-44, 46, 50-57 are currently under examination.

Priority
This application filed 4/30/2014 is a 371 National stage filing of PCT/US2012 filed 11/1/2012 which claims benefit to US provisional applications 61/608558 filed 3/8/2012 and 61/554129 filed 11/1/2011.
In view of the amendments, it is noted that both the US provisional applications fail to support the instant claims as recited, specifically in the step for user input for error probability for sequencing and the determination of loci using a cumulative distribution based on the error rate limitations.  Accordingly, the instant claims are given the priority date of the PCT application which is 11/1/2012.  
No comment on the summary of priority has been provided by Applicants in this response. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 41-44, 46, 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the claims have to require ‘providing an estimate of the error probability of an incorrect nucleotide observation using second or third generation nucleic acid sequencing by summing a first error rate and a second error rate, wherein the first error rate is p error seq and wherein the second error rate is p error rate genome’ and use for design of the capture primers which distinguish “the virulent strain from one or more different strains, variants or subtypes of the same virus, bacterium or fungus”.  A search for the term ‘estimate’ finds literal support 5 times in the specification and i generally provides to possible ways of calculating or determining a value.  The best support appears to be at page 19 which teaches:
“The present invention provides a method for using a probe selector or probe set designer to achieve a desired specificity. This invention uses estimates of the 5 two error rates, p_ errorseq and perrorgenome, to determine the number of differences that the probe set will sequence. These error rates may be summed into a single p error that indicates the probability of an unreliable or incorrect observation at any nucleotide in the regions sequenced. The 10 sequencing can be by second generation or third generation sequencing methods, such as using commercial platforms such as Illumina, 454, Solid, Ion Torrent, PacBio, Oxford, Life Technologies QDot, or any other available sequencing platform.”

however there is no specific guidance related to 2n and 3rd generation sequencing nor how p_error seq/gen is calculated nor how it would be applied to the claimed method of design as a whole.
More detailed guidance on possible calculations is provided at page 22 which teaches:
“The level of divergence or variation may also be computed from a set of sequenced genomes for an organism. For example, the genomes may be aligned 5 using a program such as Muscle, Clustalw, or Mummer and the number of divergence rate computed between each pair of genomes. Then, the average or maximum divergence rate could be used as an estimate for p-errorgenome.”

however there is no specific guidance related to next gen sequencing and the variety of platforms and varied data integrity, and appears generally an empirical process that requires initial analysis, and cannot simply be provided as required of the claims.  Moreover, a review of the art suggests that error probability is not necessarily primer specific but rather related to the target sequence and conditions at which the sequencing is performed and can vary among the various known platforms.  Since the claims require designing and providing primer pairs that meet a minimal requirement, and the lack of literal support or only general guidance on calculating estimates of possible error, it appears that the claims set forth a new limitation not specifically contemplated.  Dependent claims fail to address the issue and appear to set forth additional requirements for differentiating strains and variants which rely on proper design of the capture primers to practice the method.
Response to Applicant’s arguments
	Applicants note the amendment to the claims to provide for 2nd and 3rd generation sequencing, and the amendment to use p_error_seq and p_errror_genome citing [0062]-[0069] for support, and argue that the skilled artisan would have understood the inventors to be in possession of the claimed invention.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
	The basis of the rejection is not a new matter rejection for the lack of support of next generation sequencing, rather it is the requirement for now as amended p_error_seq and p_errror_genome, and the ability to practice the claims to provide the ability to distinguish between virulent strain, variant or subtype of a virus, bacterium or fungus with the method as claimed.  The terms p_error_seq and p_errror_genome are not specifically defined for what is to be performed, and which must be used ‘to achieve the desired level of minimal high specificity for each strain variant or subtype to be detected’.  It is acknowledged that the claims as amended provide for terms that appear supported in the instant specification, however the guidance of the specification fails to provide how these calculations are to be performed, and how they would be used in determining a threshold and specific capture primers capable of distinguishing between the enormous number of possible virulent strain, variant or subtype of a virus, bacterium or fungus. 
As noted previously, amending the claims to provide adequate and clear steps present specification to perform the claim would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 41-44, 46, 50-57 are under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying/designing primers for multiplex detection by sequencing.  More specifically, the claims have been amended to require using 2nd and 3rd generation sequencing, and relies on the design of capture primers based on this methodology to distinguish between virulent strain, variant or subtype of a virus, bacterium or fungus.   Additionally, the claims have been amended to use p_error_seq and p_errror_genome for determining a threshold of informative loci needed to practice the method.  As previously set forth, the detection and distinguishing is for two or more different organisms or two or more different strains, variants or subtypes of the same organism in the test sample and that the organism is a virus, a bacterium or a fungus. The amendments further limit the scope of target organism, and provide four steps for: information about possible error rate/probability in sequencing; providing information about the specificity; determining the number of loci needed to obtain the specificity based on the possible error rate in sequencing; and ‘synthesizing’ the primers based on the analysis and using them to sequence the region of interest.  The dependent claims still set forth limitations on the size of the region of interest to be captured as well as more specifically indicate the specific type of different organisms to be detected.
For step 1 of the 101 analysis, as amended the claims are found to be directed to statutory category of a process.  The method as claimed provides physically ‘synthesizing’ primers and the step of ‘sequencing’.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of obtaining user inputs about sequencing error rate and desired specificity, and providing analysis of the number of loci necessary for specificity given an error rate in sequencing.  As amended, the scope of information has been narrowed to sequence information of a virus, bacteria or fungus and that the primers should be capable of amplifying less than 5% of the organism’s genome as provided in dependent claims.  Given the guidance of the specification, this is accomplished by using a cumulative distribution function, which is the relationship of possible errors versus the specificity that were indicated by the user.  Implicit is the difference between loci required in the material to which the primers are designed, however there is no necessary complexity to the loci and given the art of record, it appears that one primer set to a highly divergent loci would meet a 100% specificity (for example claim 42).  The judicial exception is a set of instructions for analysis of sequence data falls into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  To the extent that the specification provides guidance and use of an algorithm for a cumulative distribution function, the judicial exception also appears to fall into the category of Mathematical Concepts, in this case mathematical relationships between error rate and specificity and mathematical formulas or equations that are used to determine the number of loci needed.  Dependent claims set forth size of the amplified region as well as the number of targets of interest (for example claim 50 requires that the primers ‘are able to detect greater than 12 different species’; claim 51 requires at least 30).  However, while these limitations appear to be specific, they are very broad and completely dependent and relative to what is expected to be in a sample, and/or more generally encompass an enormous genus even for virus, bacteria, fungus and any of the possible variants or strains that might exist.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended have an additional element for synthesizing the primers and using them in some means for the step of sequencing.  Given the generality of designing primers for the huge possible genus and indicating the physical steps of making and using the primers, these limitations are not found to be a practical application of the judicial exception.  Further, this judicial exception requires steps recited at high level of generality and possibly are stored on a non-transitory or performed on a computer, and appears almost separate in that it provides information that is used to create the primers, and is not found to be a practical application of the judicial exception as broadly set forth (i.e. design something, make and use it).
For step 2B of the 101 analysis, the independent claim recites an additional elements to synthesize and use a primer to sequence, however this steps is considered a known conventional step for providing primers and any means of sequencing.  Methods of primer design, synthesis and use for analyzing regions of interest were well known as evidenced by Elinfro et al or Zou et al (both of record and detailed in the 103 rejection below).  As such, the claims do not provide for any additional element when consider under step 2B that appears to provide for significantly more.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences to identify regions of interest for primers.  The judicial exception of the method as claimed can be performed by hand by simply comparing and identifying unique regions for primers to be made (and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer).  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant arguments
Applicants summarize the basis of the rejection and noting the amendment to the claims argue that the claims are patent eligible for several reasons.  Applicants argue that the claims are not directed to a judicial exception.  Additionally, Applicants argue that even if the claims fall into one of the three categories in the first prong, the claims provide a practical application and an improvement to the technology of detecting and distinguishing organisms based on the reads obtained from a sample.  Applicants argue that the selective sequencing provides for high specificity and reduces the complexity of the analysis process, and provide for an improvement to the technology for the design and use of capture probes.  Applicants argue that the claims as a whole meaningful limit the judicial exception by integrating the judicial exception into a practical application.   Applicant’s arguments have been fully considered, but not found persuasive.
As analyzed above, the amendments are noted however given the breadth and generality of the claim the evidence of record does not support the position to provide significantly more nor improvement to a technical field.  With respect to step a) while indicating ‘designing’ provide no specific rule or means such that the primer pairs provided are capable of providing sequence data for a region of interest.  As demonstrated by the art of record, sequencing the whole genome is not necessary, and targeting informative regions of organism suspected to be in the sample was known and conventional and provides for a small region of the genome.  Further it is noted that the ability of ‘detecting and distinguishing’ relies on some pre-knowledge of the sample or the expected organisms in the sample to even start to ‘design’ primers that are used in the method.  Again, as evidenced by the art of record informative regions of bacteria, virus and fungi were known, and for the practical application of the claim as broadly set forth require the knowledge and sequences provided by the art, that is the present specification does not provide new or novel regions of interest nor means to define them.  
 Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 



 

Conclusion
No claim is allowed.
In prosecution, Elnifro et al. has been cited because it provides an overview of primers and methods for the optimization and application of multiplex PCR for clinical virology and a detailed discussion about the principles and development of multiplex PCR, and provide several applications for the use of multiplex PCR highlighting a representative list of pathogens including virus, bacteria and other parasites (see table 1 for example).  Similarly, Zou et al. is provided as further evidence multiplex PCR primers can be designed and used for specific targets such as in Influenza B and the hemagglutinin gene to detect quick with great sensitivity and reliability of known and unknown variants in a sample, or as provided in the review of Zou et al., for sequencing of specific amplicons to target distinguishing regions of interest.  While there is a clear teaching that primer design for the methodology is important, there is not a detailed discussion of the design or particular considerations for the design.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631